*369ON PETITION FOR REHEARING
Blume, Justice.
Counsel for Pew have filed herein their petition for re-hearing_ based on the grounds, as stated in the brief, that the court erred:
1. In sustaining the finding of the trial court that plaintiff substantially performed the contract set out in his original petition.
2. In sustaining the order of the trial court allowing plaintiff to file his first and second amended petitions.
3. In sustaining the trial court in overruling certain objections made by defendant to evidence offered by plaintiff regarding the burning of the second kiln of brick.
4. In allowing plaintiff certain sums connected with the burning of the second kiln of brick.
Counsel are in error in thinking that the court passed on the question of the propriety of the filing of the second amended petition, as we held that it was unnecessary to pass on that point. In alleging the third error above mentioned, counsel refer to the admission of the evidence of the collateral agreement referred to in the original opinion under which Pew was to furnish certain bricks, to be subsequently replaced by Finley by burning a like number for Pew. With these explanations it is clear, when the original opinion herein is examined, that the points raised in the petition for rehearing have heretofore been fully and completely covered and thoroughly discussed, and while we commend counsel for their zeal in urging upon us the correctness of their views, we fear that to again discuss the points mentioned would but add to an already long opinion, and would but lead to repetition. No new authorities are cited, and nothing has been said in the briefs, or has occurred to us in the reconsideration of the points, to lead us to change our views heretofore expressed. We should, perhaps, add that counsel are wrong in assuming that the only evidence on the acceptance by Pew of *370the bricks burned by Finley for him is that set out in their brief. Pew was on the witness stand and he was examined at length by the lower court; there was evidence tending to show that Pew sold part of these bricks — a fact tending to show acceptance — and other matters appear in- the record, which were well calculated to induce the lower court to make the finding it did on the point in question. The lower court observed the conduct and demeanor of the witnesses and was in a better position to judge of the facts than we are. We should, perhaps, also say something as to the fourth error assigned. Counsel say: “if he (Pew) had to purchase brick in the outside market; he should not be compelled to stand the expense of plaintiff burning a like number to return to him, as well as being compelled to pay plaintiff the full contract price for his work. ’ ’ Pew, of course, under our decision, has to pay but a part, perhaps only a small part, of the burning of the brick, since Finley has to pay for all the labor. Under the original contract Finley was to pay only for the labor for any of the bricks burned, and to make him pay for more than that in burning the last kiln would certainly make him pay for more than was originally contemplated. It would seem juster to suppose that the parties had in mind that the bricks which Finley was to burn for Pew would be worth enough so as to repay Pew for all the outlay on his part.
The petition for rehearing must be denied.

Rehearing Denied.

Potter, Ch. J., concurs. Kimball., J., did not sit.